Case 3:19-cv-13712-RHC-MJH ECF No. 14 filed 04/30/20                                         PageID.313   Page 1 of 1



                                     UNITED STATES DISTRICT COURT
                                 FOR THE EASTERN DISTRICT OF MICHIGAN
                                          SOUTHERN DIVISION


PREMIER AUTOMATION
CONTACTORS, INC.,

                       Plaintiff,
v.                                                                                    Case No. 19-13712

TIMOTHY A. PINNEY and
707 CONTRACTING AND
CONSULTING, INC.,

                       Defendants.
                                                                            /

                                                                JUDGMENT

           Pursuant to the court’s Opinion and Order dated April 30, 2020, it is hereby

ORDERED AND ADJUDGED that this case is DISMISSED.

           Dated at Port Huron, Michigan this 30th day of April 2020.

                                                                                DAVID J. WEAVER
                                                                                CLERK OF THE COURT

                                                                     BY:        S/Lisa Wagner
                                                                                Lisa Wagner
                                                                                Case Manager and Deputy Clerk to
                                                                                Judge Robert H. Cleland
                                                                                (810) 292-6522
S:\Cleland\Cleland\HEK\Civil\19-13712.PREMIERAUTOMATION.judgment.HEK.docx
